Citation Nr: 9912371	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) in the amount of 
$159,543, to include the question of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Delmer R. Mitchell, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1965 
until December 1977, at which time he was presumed to have 
been killed in action in the Republic of Vietnam.

This matter arises from a March 1997 decision rendered by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Louis, Missouri, Regional 
Office.  Therein, it was held that it would not violate the 
principles of equity and good conscience to require the 
appellant to repay the indebtedness now at issue.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
October 20, 1998; a transcript of that proceeding is of 
record.


FINDINGS OF FACT

1.  The appellant applied for DIC benefits as the unremarried 
widow of the veteran in December 1977, shortly after the 
latter had been declared to have been killed in action by the 
Department of the Navy.  Later that month, the RO awarded her 
DIC effective as of December 3, 1977.

2.  In April 1978, the appellant submitted a statement 
indicating that she had remarried; this was accompanied by a 
copy of a marriage certificate that indicated she had 
remarried on February 27, 1978.  Later that month, the RO 
took action to stop the appellant's DIC benefits effective 
February 1, 1978; however, this action failed.

3.  In May 1978, the appellant notified VA that she still 
received monthly DIC benefits; she was advised by VA 
personnel that necessary changes had been made, and that she 
was entitled to the benefits that those checks represented.

4.  In early 1996, VA contacted the appellant regarding her 
marital status in conjunction with a dependency review; the 
appellant promptly notified VA  that she had remarried on 
February 27, 1978; her DIC benefits were terminated 
retroactively effective January 1, 1979, and the indebtedness 
at issue ensued.  

5.  The indebtedness at issue was solely the result of VA 
administrative error.


CONCLUSION OF LAW

The indebtedness of DIC benefits in the amount of $159,543 
was improperly created.  38 U.S.C.A. §§ 5107, 5112(b)(10) 
(West 1991); 38 C.F.R. §§  3.105(a), 3.500 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The indebtedness at issue resulted solely from monthly DIC 
benefits that were paid to the appellant following her 
remarriage on February 27, 1978.  The record indicates that 
the appellant notified VA of her remarriage in early April 
1978, that VA took action to terminate her benefits, that 
this action failed to do so, that the appellant questioned 
her continued receipt of VA DIC benefits, but that she was 
led to believe that her entitlement continued.  Based upon 
the foregoing, the appellant challenges the validity of the 
indebtedness in the amount of $159,543 that resulted from her 
receipt of DIC benefits until July 1996, despite her 
remarriage.

The issue of the validity of a given indebtedness is a matter 
that is integral and ancillary to the issue of entitlement to 
waiver of its recovery.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).  Thus, the threshold question for Board 
consideration is whether the indebtedness at issue resulted 
solely from VA administrative error.  See 38 U.S.C.A. §  
5112(b)(10).  Such error is one which does not involve either 
an act of commission or omission by the beneficiary, and 
which results in an erroneous award of monetary benefits.  In 
the instant case, the appellant timely notified VA of her 
remarriage and ensuing ineligibility to DIC benefits.  
However, despite VA's best efforts, benefits to the appellant 
were not discontinued.  The appellant testified that she 
tried to return subsequent benefits received in May 1978, but 
was informed by VA personnel that all necessary action had 
been taken, and that she was entitled to any additional 
benefits received.  There is nothing of record that 
contradicts the appellant's testimony.  Because the RO did 
not successfully implement the procedures necessary to 
terminate the appellant's DIC benefits timely, the 
overpayment at issue resulted.  This involved neither an act 
of commission or omission by the appellant; thus, the 
overpayment was improperly created.  See 38 U.S.C.A. §  
511(2)(b)(9).  


ORDER

Because the indebtedness of DIC benefits in the amount of 
$159,543 was 

improperly created, the benefit sought on appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




Error! Not a valid link.

